Citation Nr: 0911030	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1944 through 
December 1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In his June 2006 Substantive Appeal, the Veteran requested 
the scheduling of a Travel Board hearing.  In September 2008, 
the Veteran was provided written notification that a Travel 
Board hearing was scheduled to take place in October 2008.  
Prior to the scheduled Travel Board hearing, the Veteran 
requested that VA postpone the hearing for sixty days to 
allow for the development of additional evidence.  In January 
2009, the RO provided the Veteran with written notice, mailed 
to his known address, that his Travel Board hearing was 
rescheduled to take place in February 2009.  The Veteran did 
not appear at this hearing, and he has not made a request to 
reschedule the hearing again.

The Board also notes that the Veteran's claim also initially 
included the issue of service connection for bilateral 
hearing loss.  That claim was granted with a 30 percent 
disability evaluation, effective June 7, 2005, in an October 
2008 rating decision.  The Veteran has not filed any 
disagreement or appeal with regard to that issue.


FINDING OF FACT

The evidence of record, on balance, does not demonstrate that 
the Veteran's currently diagnosed tinnitus is etiologically 
related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

II.  Analysis

In this case, the Veteran's service treatment records do not 
reflect that the Veteran received any in-service treatment 
for tinnitus.  The records do not mention any in-service 
acoustic trauma, nor do they indicate that the Veteran 
reported any ear symptoms.  An examination of the Veteran's 
ears at his December 1945 discharge examination revealed 
normal hearing upon coin click and whispered voice testing.  
Moreover, the discharge examination report does not note any 
complaints of ringing in the ears or other ear symptoms.

An October 2004 letter from Dr. K. Paul Boyev from the 
University of South Florida Physicians Group indicates that 
he began treating the Veteran in January 2004 for bilateral 
tympanic membrane perforations and mixed hearing loss.  A 
subsequent March 2005 letter from Dr. Boyev reflects his 
opinion that the Veteran was suffering of noise-induced 
hearing loss, recurrent perforations of the eardrums, and 
granulation which were caused by in-service exposure to noise 
and moisture.  Neither letter, however, provides a diagnosis 
of tinnitus or references any complaints of ringing or other 
noise in the Veteran's ears.

In January 2005, the Veteran sought treatment for chief 
complaints of hearing loss at the VA medical center in Tampa, 
Florida.  At that time, the Veteran also reported periodic 
tinnitus.

In October 2005, the Veteran underwent a VA audiological 
examination.  At that time, he reported that he had been 
experiencing tinnitus since his service in the Navy.  The 
Veteran described that his tinnitus was non-interfering, 
occurred once per month, and consisted of loud medium and 
high pitch varying tinnitus sounds.  The examiner opined that 
the Veteran's reported infrequent, non-interfering tinnitus 
was pathologically normal.  Although the examiner provided a 
diagnosis of moderate to severe sensorineural hearing loss in 
the right ear and moderate mixed hearing loss in the left 
ear, she did not provide a diagnosis of tinnitus.

Subsequent treatment records through September 2008 from the 
VA medical center reveal that the Veteran received follow-up 
care for hearing loss and hearing aid maintenance.  These 
records contain neither complaints from the Veteran of 
tinnitus or a diagnosis of tinnitus.

In his June 2006 Substantive Appeal, the Veteran contended 
that he has experienced tinnitus since in-service exposure to 
loud noise during active duty service at the Panama Canal.  
According to the Veteran his tinnitus had become louder 
through the years.

The Board is aware that, for claims involving tinnitus 
generally, the Court has held that a veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As 
such, a veteran's lay contentions as to tinnitus represent 
competent evidence.



That notwithstanding, the Board is still obligated to address 
the credibility of the veteran's contentions.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  In 
this case, the Veteran has asserted that his tinnitus began 
during his service and has worsened over the years since his 
discharge from service.  The credibility of the Veteran's 
contention, however, is reduced by the total absence of any 
ear problems at the time of his separation examination in 
December 1945 and the absence of any service medical records 
reflecting any complaints of or treatment for tinnitus or 
other ear conditions.  The Board also notes that the earliest 
record referencing any complaints of tinnitus is a VA medical 
center treatment record from January 2005, nearly 50 years 
after his discharge from service.  Moreover, the Veteran has 
not received a diagnosis of tinnitus from either a private 
physician or the VA examiner.  To the extent that the Veteran 
reported infrequent and non-interfering tinnitus at his 
October 2005 VA audiological examination, the examiner did 
not diagnose tinnitus or render an opinion relating such 
symptoms to any in-service injury, illness, or acoustic 
trauma.    The Board thus finds the opinion from the October 
2005 VA examination report, which was based upon a claims 
file review and a service and medical history provided by the 
veteran, as having greater probative value.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding the Board may 
favor one competent opinion over another so long as an 
adequate statement of reasons and bases is provided).

Additionally, in October 2008, the Veteran was scheduled for 
a second VA audiological examination to assess the nature and 
etiology of the Veteran's reported tinnitus.  He did not, 
however, appear for the examination.  Under 38 C.F.R. 
§ 3.655, the claim must therefore be decided on the existing 
record on appeal.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for tinnitus, and that 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
tinnitus in a July 2005 notification letter.  In June 2006, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He 
was subsequently provided a reasonable period within which to 
provide a response before the matter was adjudicated in a 
November 2008 Supplemental Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's private treatment records and VA 
medical center treatment records have been obtained.  Also, 
the Veteran was afforded a VA audiological examination in 
October 2005 by an examiner who reviewed the claims file.  A 
set forth above, the Veteran was subsequently scheduled to 
attend a second VA audiological examination to assess the 
nature and etiology of his claimed tinnitus.  He did not 
appear at the examination.  Under 38 C.F.R. § 3.655, the 
claim must therefore be decided on the existing record on 
appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


